[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                           FEBRUARY 28, 2007
                              No. 06-13966                 THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                  D. C. Docket No. 06-00002-CR-01-TWT-1

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                                   versus

CESAR DAVID BARAHONA-CASTRO,

                                                       Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                            (February 28, 2007)

Before ANDERSON, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Cesar David Barahona-Castro appeals his sentence of 37 months of
imprisonment imposed after he pleaded guilty to reentering the United States

illegally after deportation, 8 U.S.C. § 1326(a). Castro argues that his sentence,

which is at the low-end of the Guidelines range, is unreasonable. We affirm.

       We review sentences for reasonableness, which is deferential. United States

v. Talley, 431 F.3d 784, 785, 788 (11th Cir. 2005). “[W]hen the district court

imposes a sentence within the advisory Guidelines range, we ordinarily will expect

that choice to be a reasonable one.” Id. at 786.

       Castro argues that his sentence is unreasonable because of the sentencing

disparity caused by the fast-track program, which is available in other districts but

not in the Northern District of Georgia. Castro also argues that the sentence is

unreasonable in the light of his history, characteristics, and the nature of his

offence. These arguments fail. The sentencing disparity created by the absence of

a fast-track program is not an appropriate consideration at sentencing. United

States v. Arevalo-Juarez, 464 F.3d 1246, 150-51 (11th Cir. 2006). The record

reflects that the district court considered the sentencing factors under section 3553,

including the nature of the offense and the history and characteristics of Castro,

and reasonably concluded that a sentence at the low-end of the guideline range was

sufficient.




                                            2
Castro’s sentence is

AFFIRMED.




                       3